Case 1:18-cv-00390-PLM-RSK ECF No. 60, PageID.585 Filed 02/24/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

BAILEY KOWALSKI,                               )
                           Plaintiff,          )
                                               )       No. 1:18-cv-390
-v-                                            )
                                               )       Honorable Paul L. Maloney
MICHIGAN STATE UNIVERSITY,                     )
                      Defendant.               )
                                               )

                                        JUDGMENT

      In accordance with the order entered on this date (ECF No. 59), and pursuant to Fed.

R. Civ. P. 58, JUDGMENT hereby enters.

THIS ACTION IS TERMINATED.

IT IS SO ORDERED.

Date: February 24, 2021                                /s/ Paul L. Maloney
                                                       Paul L. Maloney
                                                       United States District Judge
